UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7036



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD CAMPBELL, a/k/a Louis Butler,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-00-290-AW, CA-02-3815-AW)


Submitted:   September 11, 2003        Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Campbell, Appellant Pro Se.    Mythili Raman, Gina Laurie
Simms, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Donald Campbell seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating      that    reasonable       jurists    would    find     that   his

constitutional     claims      are   debatable   and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322,                   , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied , 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Campbell has not made the requisite showing.               Accordingly, we

deny Campbell’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately    presented      in   the

materials      before   the    court   and    argument    would   not     aid   the

decisional process.




                                                                         DISMISSED


                                        2